DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 24-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: 
Claim 24 omits essential sequential order of step “(d) engaging a second body with the first body” before step “(b) securing the first body to the first alveolar ridge of the patient”. 
Regarding the method 100 (Fig. 7), the application discloses: 
[0096] In step 108, use of the bone foundation guide, the bone foundation guide could be removably attached to the bone foundation guide prosthesis to generally form the bone foundation guide-bone foundation guide prosthesis combination. For the non-unitary version of the bone foundation guide prosthesis, the anchoring struts could then be attached to the bottom of the teeth portion. The anchoring struts (both for unitary and non-unitary versions of the bone foundation guide prosthesis) could then be moved into place over the bone foundation guide body so that support tabs on the teeth portion and securing tabs near the rear end of the anchoring struts can removably engage their respective slots formed by the lingual wall cutting guard... The dental healthcare professional can[[t]] then initially set the combination upon the bone segment of the dental implant surgical site without first having to remove or alter the bone segment. 

[0097] The patient could "bite" upon the bone foundation guide prosthesis to bring the alveolar ridge (e.g., the opposing the dentition, tissue or both) into contact with the teeth portion of the combination. By biting upon the combination, the patient generally holds the bone foundation guide initially in place upon the dental implant surgical site. This bite compression could allow the dental healthcare professional to view the resulting bite of the teeth portion… 

[0099] If the alveolar ridge-teeth portion bite results in proper or desired telemetry, positioning, orientation, aesthetics and if the combination fits properly upon the bone segment or then dental implant surgery can proceed with the dental healthcare professional with both hands free to use a drill to make channels in the dental surgical site (e.g., the exposed bone portion) utilizing the attachment apertures, Body fasteners are placed into the attachment apertures and channels to generally removably attach the bone foundation guide to the exposed bone at the dental surgical site.

Paragraphs 96-97 and 99 (emphasis added) and Figs. 29-30 indicate that the sequential order of step “(d) engaging the second body to the first body” BEFORE step “(b) securing the first body to the first alveolar ridge” is essential.  

Claim 24 omits the essential step(s) of “removing the second body from the first body” before the step (c) performing one or both of bone augmentation or bone reduction on bone of the first alveolar ridge of the patient, adjacent to the first body.  
Claim 34 omits essential step(s) of “removing the second body from the first body” before the step (c) performing one or both of bone augmentation or bone reduction on bone of the first alveolar ridge of the patient, adjacent to the first body.  
Note that the application discloses: 
[0099] … When the anchoring struts are cleared from the body (e.g., the threaded fasteners are removed), the bone foundation guide prosthesis could be removed from the bone foundation guide. 
[0100] The removal of bone foundation guide prosthesis could clear the bone foundation guide to allow the bone foundation guide top to be used to guide a cutting implement (e.g., blade saw) to reduce the dental implant surgical site's bone structure. The harvested bone (e.g., or bone analogue) could then be used to augment the dental surgical site needed. Known dental techniques for reducing or augmenting the bone could be employed to provide the proper bone contour for the dental implant surgical site. Once this step is substantially completed, the process 100 could proceed to step 110, use of the dental implant surgical guide. 
Paragraphs 99-100 (emphasis added) indicates that the step of removing the foundation guide prosthesis (second body) from the bone foundation guide (first body) is essential before bone augmentation or bone reduction can be performed.  
All dependent claims rejected herein are rejected based on dependency of the base claims rejected herein. 


Claim Interpretation - 35 USC § 112(f)
4.    The following is a quotation of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	Claims 21, 24, and 34, each recites “bone foundation guide”, which has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “bone foundation” coupled with functional language(s) “guide”, without reciting sufficient structure(s) to achieve the function.  Furthermore, the generic placeholder “bone foundation” is not preceded by a structural modifier. 
bone foundation guide 20 and bone foundation guide body 22 described in the specification (Figs. 1-6 and 29-30; paragraph 72)  that achieves the claimed function, and equivalents thereof.

6.	Claims 21, 24, and 34, each recites “a bone foundation guide engagement feature configured to engage the bone foundation guide”, which has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “feature” coupled with functional language(s) “bone foundation guide engagement” and “configured to engage the bone foundation guide”, without reciting sufficient structure(s) to achieve the function.  Furthermore, the generic placeholder “feature” is not preceded by a structural modifier. 
Since the claimed limitation “a bone foundation guide engagement feature configured to engage the bone foundation guide” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, such claimed limitation has been interpreted to cover the corresponding structures: struts 42 and attachment tabs 222 as shown Figs. 27-30 and described in the specification (paragraph 88-89) that achieves the claimed function, and equivalents thereof.

7.	Claims 21 and 27 each recites “a space configured to receive bone” (claim 21 line 8; claim 27 lines 1-2), which has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “space”  
Since the claimed limitation “a space configured to receive bone” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, such claimed limitation has been interpreted to cover the corresponding structures: undersides 215 and space/gap 300 as shown in Figs. 27-30 and described in the specification (paragraph 87)  that achieves the claimed function, and equivalents thereof.

8.	If Applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
9.	Claims 21-23 are allowed. 
10.  	The following is an examiner’s statement of reasons for allowance:  the prior arts fail to disclose or reasonably teach a method comprising, inter alia: 
(a) engaging a first body with a second body, the first body comprising bone foundation guide (note the above 35 U.S.C. 112(f) interpretation of “bone foundation guide”); wherein the second body comprising: (i) an arched portion configured to complement a first alveolar ridge of a patient; (ii) a bone foundation guide engagement feature configured to engage the bone foundation guide (note the above 35 U.S.C. 112(f) interpretation of the “bone foundation guide engagement feature”);  (iii) a space configured to receive bone of the first alveolar ridge of the patient when the second body is mounted to the bone foundation guide and the bone foundation guide is secured to the first alveolar ridge of the patient (note the above 35 U.S.C. 112(f) interpretation of the “space configured to receive bone”);  and (iv) at least one cutout configured to enable visualization of bone of the first alveolar ridge of the patient while the second body is mounted to the bone foundation guide and the bone foundation guide is secured to the first alveolar ridge of the patient; 
(b) positioning the second body over the first alveolar ridge of the patient while the second body is coupled with the first body, the space of the second body receiving bone of the first alveolar ridge of the patient during the act of positioning, bone of the first alveolar ridge of the patient being visible through the at least one cutout during the act of positioning; 

(d) removing the second body from the first body after the first body is secured to the first alveolar ridge of the patient, leaving the first body secured to the first alveolar ridge of the patient; and 
-7-Serial No. t.b.d. (e) performing one or both of bone augmentation or bone reduction on bone of the first alveolar ridge of the patient, adjacent to the first body, after removing the second body from the first body, in combination with the elements and their arrangements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Hao D Mai/           Examiner, Art Unit 3772